          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 1 of 28



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

LINDA SUSAN MULLENIX,                         §
                                              §
              Plaintiff                       §
                                              §      Civil No. 1:19-cv-1203
-v-                                           §
                                              §
UNIVERSITY OF TEXAS AT                        §
AUSTIN,                                       §
                                              §
              Defendant.                      §


             PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND


       Plaintiff Linda Susan Mullenix files Plaintiff’s Original Complaint & Jury

Demand, and sues the University of Texas for violations of the Equal Pay Act, as well

as for sex discrimination and retaliation.

       Over the past three years, Professor Linda Mullenix, one of UT Law’s most

distinguished professors, has been paid $134,449 less than male professor Robert

Bone. Professor Bone has the same above-average teacher evaluation rating as

Professor Mullenix, but almost a decade less overall teaching experience, fewer than

a third of Professor Mullenix’s overall publications, and fewer professional honors.

This pay gap is sex discrimination.

       Moreover, UT Law has retaliated against Professor Mullenix for opposing the

law school’s unequal pay practices. For the last several years, Professor Mullenix has

received among the lowest raises of any tenured faculty. For example, Professor

Mullenix received a $1,500 raise for the 2018-2019 academic year, which was the
_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 1
          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 2 of 28



lowest raise given to any faculty member. That same year Professor Bone, and many

other professors less accomplished than Professor Mullenix, received $10,000 raises,

some of the highest raises given. Dean Farnsworth also retaliated against Professor

Mullenix and attempted to chill reports of discrimination by telling Professor

Mullenix that he would pay her the same as Professor Bone only if she agreed to

resign in two years. At that time and at present, Professor Mullenix has no plans to

resign.

       Another example of retaliation is that despite Professor Mullenix’s repeated

requests to be appointed Associate Dean for Research or to be put on the prestigious

Budget Committee, she has been relegated to “do-nothing” committees that have little

impact on the governance of the law school. Most disturbingly, because of Professor

Mullenix’s opposition to UT Law’s unequal pay practices, she has been made a pariah

by the administration. New professors are told to stay away from her and that she is

“poison.” Professor Mullenix’s marginalization is also held out as a warning to other

professors who might speak out.

       UT Law has reason to be worried about others speaking out about unequal pay

and sex discrimination. For at least the last three years, UT Law has, on average,

paid tenured female professors over $20,000 less than tenured male professors.

       By paying Professor Mullenix less than a similarly-situated male professor and

retaliating against her for opposing unequal pay based on gender, UT Law has

violated Title VII, the Equal Pay Act, and the Texas Labor Code.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 2
          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 3 of 28



                                            I
                                         PARTIES

1.     Plaintiff Linda Mullenix is an individual who resides in Travis County, Texas,

       and has during all relevant times been employed by the University of Texas at

       Austin.

2.     Defendant, University of Texas at Austin, is a state university located within

       the Western District of Texas. Defendant may be served through its President,

       Gregory Fenves.

                                        II
                             JURISDICTION AND VENUE

3.     This Court has original jurisdiction to hear this complaint under 28 U.S.C. §

       1331, this action being brought under 42 U.S.C. § 2000e et al. and 29 U.S.C. §

       206.

4.     This Court has supplemental jurisdiction over the state law claims under 28

       U.S.C. § 1367, these claims being so related to the claims in the action within

       this Court’s original jurisdiction that they form part of the same case or

       controversy.

5.     Venue is appropriate because the acts giving rise to this lawsuit occurred

       within the Western District of Texas.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 3
          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 4 of 28



                                            III
                                          FACTS

A. Professor Mullenix has been teaching for 45 years, has taught at the
   University of Texas School of Law for 28 years, and is a nationally
   recognized scholar in the field of civil procedure.

6.     Professor Linda Mullenix currently holds the Rita and Morris Atlas Chair in

       Advocacy at the University of Texas School of Law, where she has been

       teaching courses since 1991.

7.     In total, Professor Mullenix has 45 years of teaching experience, making her—

       along with Professor Louise Weinberg—one of the most senior women on the

       UT Law faculty.

8.     At UT Law, Professor Mullenix teaches first-year federal civil procedure, mass

       tort litigation, and a seminar on transnational class actions.

9.     Professor Mullenix’s academic responsibilities include creating course syllabi

       and updating course materials, teaching course content, holding office hours

       with students, counseling students on academic and career issues, creating

       and   grading    student    performance      assessment     measures,     performing

       institutional committee obligations, attending law school faculty events,

       research and publication of books, treatises, articles, and other commentary,

       engaging in continuing legal education, engaging in professional activities

       outside the law school (such as serving on various federal, state, and local

       committees), participating as a speaker or conferee at academic and

       professional meetings and conferences, and serving as a peer reviewer of

       colleagues’ research and scholarship.

_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 4
          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 5 of 28



10.    Professor Mullenix earned her B.A. degree from the City College of New York,

       where she graduated magna cum laude, Phi Beta Kappa.

11.    Professor Mullenix earned M.Phil and Ph.D degrees in political theory from

       Columbia University, and her law degree from Georgetown University Law

       Center.

12.    After law school she practiced appellate litigation in Washington, D.C.

13.    Since beginning to teach in 1974, Professor Mullenix has been a visiting

       professor at Oxford University and the University of Trento in Italy.

14.    Professor Mullenix has been a visiting professor at Harvard, the University of

       Michigan, and Southern Methodist University law schools.

15.    She held the Reuschlein Distinguished Visiting Chair at Villanova and

       served as the Katherine Ryan Distinguished Professor at the Institute on

       World Legal Problems in Innsbruck, Austria.

16.    She has delivered lectures on class actions and complex litigation to audiences

       around the world, including in Austria, Brazil, Belgium, Canada, Colombia,

       Croatia, Germany, Israel, Italy, South Africa, Switzerland, and the U.K.

17.    Professor Mullenix has numerous professional honors. Among others, she has

       served as a Supreme Court Fellow at the Federal Judicial Center; was a

       scholar-in-residence at the Rockefeller Foundation Bellagio Study and

       Conference Center in Italy; and held the Fulbright Senior Distinguished Chair

       in Law, in Trento, Italy.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 5
          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 6 of 28



18.    She is an elected Life Member of the American Law Institute, an elected Life

       Fellow of the Texas Bar Foundation, and an elected Life Fellow of the

       American Bar Foundation. She also is an elected member of the International

       Association of Procedural Law. She served on the Board of Directors of the

       Austin Fulbright Alumni Association.

19.    Professor Mullenix served as an Associate Reporter on the American Law

       Institute Restatement of the Law Governing Lawyers, a consultative member

       of the ALI Transnational Rules of Civil Procedure, and the ALI Complex

       Litigation Project.

20.    In 2012, the Travis County Women’s Law Association awarded her the

       “Pathfinder 2012” Award.

21.    Professor Mullenix has the second highest publication record of any faculty

       member. She has authored more than 80 law review articles, is the author or

       co-author of 22 books, and has written over 194 articles of short commentary,

       analysis, or reviews.

22.    Her scholarship is cited by state and federal courts across the country. In fact,

       from 2000 through 2017, Professor Mullenix was the only female UT faculty

       member to be listed as a top-ten scholar in the field of civil procedure on

       Professor Brian Leiter’s compilation of citation rankings by academic fields.

23.    Professor Mullenix is the only female faculty member of UT law school to be

       listed as a top 250 most-cited scholar, in all fields, by HeinOnline.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 6
          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 7 of 28



24.    Her students have recognized her for teaching excellence. From 2017 to 2019,

       Professor Mullenix—with an average rating of 4.75—has had the second

       highest student evaluation ratings among the senior cohort of professors.

B. In 2010, Professor Mullenix discovered that she was being paid less than
   comparable male faculty at UT Law.

25.    In December 2010, while researching the Texas Tribune’s government salary

       tracker, Professor Mullenix discovered that she was being severely underpaid

       for her work compared to her male coworkers.

26.    She asked then-Dean Lawrence Sager to provide her with the actual salary

       array for all UT Law professors.

27.    In late May 2011, Dean Sager complied, albeit only in part, by providing a

       partial salary array.

28.    According to that array, Professor Mullenix was paid around $50,000 less than

       Professor Robert Bone, a recent hire with less teaching experience than

       Professor Mullenix.

29.    Professor Bone is a proper comparator because he teaches civil procedure just

       like Professor Mullenix and is also in the senior faculty cohort.

30.    When Professor Mullenix pointed out the gap between her and Professor

       Bone’s salary, Dean Sager said, “I knew you would be upset when you saw

       that.”

31.    Despite Dean Sager’s apparent acknowledgement that Professor Mullenix was

       not being properly paid, Dean Sager refused to negotiate any adjustment to

       her salary.

_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 7
          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 8 of 28



32.    In fact, he tried to discourage Professor Mullenix from taking legal action.

33.    On at least one occasion, Dean Sager threatened her, stating that if she

       brought a lawsuit, “you will never be able to work anywhere again,” and

       “nobody will like you.”

34.    In September 2011, after retaining counsel, Professor Mullenix settled her

       Equal Pay Act claim against the School of Law.

35.    Among other things, the settlement paid Professor Mullenix $250,000,

       increased her salary by $20,000, and required the University to provide her

       with a salary array at the beginning of each academic year in order for her to

       monitor UT Law’s continued compliance with its equal pay obligations.

36.    The $250,000 payment was structured, over objections by Professor Mullenix

       and her lawyer, as a forgivable loan.

37.    UT Law unilaterally decided to amortize the payment over ten years in $25,000

       deferred compensation payments that are added to Professor Mullenix’s

       salary.

38.    That unilateral decision allows UT Law to falsely inflate Professor Mullenix’s

       salary by $25,000 every year until 2021.

39.    Indeed, UT Law even maintains several different salary arrays for the purpose

       of inflating salaries, which will be addressed below.

40.    This forgivable loan structure used by UT Law was also later found to be illegal

       by the Texas Attorney General’s office.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 8
          Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 9 of 28



41.    In December 2011, Dean Sager stepped down. He was eventually replaced by

       Dean Ward Farnsworth in 2012.

42.    Due to the illegal way UT Law structured the $250,000 payment, Professor

       Mullenix was forced to pay tax penalties and accountant fees in 2014 or 2015.

43.    In December 2016, UT Law agreed to pay Professor Mullenix $16,000 to

       reimburse her for those fees and penalties. However, UT Law refused to

       reimburse Professor Mullenix for the fees and penalties they caused unless she

       signed another general release of all claims to date.

44.    Under protest and in order to receive reimbursement, Professor Mullenix

       signed the agreement and release of claims on December 19, 2016.

45.    Because the settlement agreement did not increase her salary to parity with

       Professor Bone, the day after she signed that agreement, Professor Mullenix

       continued to be paid less than her male colleagues.

46.    This gap has grown larger every year since.

C. Faculty salary and annual raises are determined by the Dean of UT Law
   based on recommendations from the Budget Committee.

47.    Faculty salaries and raises at UT Law are not based on a seniority system.

48.    In theory, they are based on a merit system and are determined in the following

       manner:

49.    First, the Dean appoints seven or more faculty members to the Budget

       Committee.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 9
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 10 of 28



50.    In theory, the Budget Committee then evaluates each individual faculty

       member’s performance in three different areas: (1) scholarship, (2) teaching,

       and (3) service.

51.    The Budget Committee then recommends a particular raise for each faculty

       member to the Dean, who has the final say on what raise each faculty member

       will receive that year.

52.    The Dean also determines the raises for each member of the Budget

       Committee.

53.    In reality, the above standards are not consistently applied.

54.    From 2017 until 2019, the faculty members on the Budget Committee all

       received pay raises of $10,000 to $12,000, among the highest pay raises given,

       regardless of their performance record.

55.    Regarding scholarship, in theory the Budget Committee is supposed to review

       each faculty member’s publication record over the prior five or six years. The

       Budget Committee does this by reviewing a document it publishes each year

       containing a running list of faculty publications. The reason for reviewing the

       past five or six years of publications is recognition of the fact that in any given

       year, a faculty member may have no reported publications for whatever reason,

       like working on a book.

56.    In reality, even a quick comparison of the salary array for 2018-2019 with the

       publication list put out by the Budget Committee itself shows that professors

       who publish very little or nothing over a period of several years still received


_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 10
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 11 of 28



       large raises.    For example, Professor Littwin, who was on the Budget

       Committee, published just one journal article in 2016 and nothing in 2017, yet

       she received a $12,000 raise.

57.    Professor McGarity, a male colleague of Professor Mullenix, published nothing

       in 2016. In 2017, he wrote one journal article, co-authored another article with

       two colleagues, and wrote an op-ed for The American Prospect magazine. He

       also received one of the highest raises in the amount of $10,000.

58.    Regarding the supposed standard of teaching, the standards are also not

       applied consistently.     The average teaching evaluation score for UT Law

       faculty in 2018-2019 was 4.5.        That should mean professors with student

       evaluation evaluations below 4.5 are below average teachers and should not

       receive high raises.

59.    However, the evidence shows that is not what happens.                  For example,

       Professors David Rabban, Jay Westbrook, Richard Albert all have below

       average teaching evaluations, but received $10,000-$12,000 raises in 2019.

60.    UT Law also inconsistently applies the supposed standard of service.                In

       theory, the Budget Committee looks at a faculty member’s service to the law

       school and legal profession, including participation in faculty workshops,

       speaking at conferences, and building the reputation of the Law School.

61.    Again, the evidence shows this purported standard is not applied consistently.

       For example, at least three quarters of the faculty do not attend law school

       workshops or colloquia. However, many of these faculty still receive high


_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 11
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 12 of 28



       raises, including Professors Mark Ascher, Charles Silver, Angela Littwin, Sean

       Williams, Lynn Baker, Mechele Dickerson, Michael Sturley, and Henry Hu.

62.    Further, as shown below with regards to Professor Mullenix’s salary and

       raises, the system is applied in a discriminatory and retaliatory way.

63.    As shown below, under the purported metrics outlined above of scholarship,

       teaching, and service, Professor Mullenix should easily be paid as much as

       Professors Robert Bone, Tom McGarity, and Jay Westbrook.

D. Since December 20, 2016, the gender pay gap between Professor Mullenix
   and her male comparators has grown by thousands of dollars every year.

64.    There are numerous comparators for Professor Mullenix.

65.    The best comparator is Professor Robert Bone, because he and Professor

       Mullenix both teach the same first year civil procedure class.

66.    However, Professors Tom McGarrity and Jay Westbrook, among many others,

       are also comparators.

67.    Since 2016, the gender pay gap has grown from over $19,000 to nearly $50,000.

       Here is Professor Mullenix’s pay compared to Professors Bone, McGarity, and

       Westbrook:

 Faculty        Salary Disparity Salary Disparity Salary Disparity
                2017-    from     2018-    from     2019-    from
                 2018   Mullenix   2019   Mullenix   2020   Mullenix
 Linda         $329,418          $330,918          $337,418
 Mullenix
 Robert    $367,401          $37,983     $377,401      $46,483      $387,401      $49,983
 Bone
 Tom       $349,192          $19,774     $359,192      $28,274      $369,192      $31,774
 McGarity
 Jay       $348,743          $19,325     $358,743      $27,816      $368,743      $31,325
 Westbrook
_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 12
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 13 of 28



E. If UT Law applied its standards in a non-discriminatory manner,
   Professor Mullenix would be paid as much as Professor Bone. In fact,
   Professor Bone has been paid over $134,000 more than Professor
   Mullenix in the past three years.

68.    First, Professor Bone is currently the highest paid tenured faculty member at

       UT Law, with a salary of $387,401.

69.    Professor Bone started teaching in 1983, which gives him almost a decade less

       teaching experience than Professor Mullenix. He has also been teaching at UT

       Law for 18 years less than Professor Mullenix.

70.    Professor Bone teaches first year federal civil procedure, intellectual property,

       trademarks, and class actions. His job requires equal skill, effort, and

       responsibility under similar work conditions to Professor Mullenix.

71.    Second, comparing Professor Mullenix and Professor Bone in the three

       performance areas that the Budget Committee and the Dean allegedly use to

       evaluate raises, the two professors are almost equal, with Professor Mullenix

       actually coming out slightly ahead based on her publication history.

72.    Regarding scholarship, Professor Mullenix outperformed Professor Bone.

       During the 2017-2018 academic year, Professor Bone had five publications,

       while Professor Mullenix had 14.

73.    Further, from 2013 until 2017, Professor Mullenix was listed as one of the top-

       ten most cited scholars on civil procedure according to Professor Brian Leiter’s

       compilation of citation rankings. During that same period, Professor Bone was

       only an honorable mention.        Both Professors Mullenix and Bone have been

       listed in the HeinOnline list of 250 most-cited academics, in all fields.

_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 13
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 14 of 28



74.    Regarding teaching, during the 2017-2018 academic year, Professor Bone did

       not teach any classes in fall 2017 but taught 2 classes in spring 2018. His

       average score was 4.7. Professor Mullenix taught two classes in fall 2017, but

       no classes in spring 2018. Her average rating was 4.85.

75.    For the 2018-2019 academic year, Professor Bone was given a $10,000 pay

       raise. For the same period, Professor Mullenix was given a $1,500 pay raise,

       the lowest raise of all faculty members who received pay raises.

76.    For the 2018-2019 academic year, Professor Bone’s average student rating was

       4.78. Professor Mullenix had a rating of 4.77.

77.    For the 2019-2020 academic year, Professor Bone was given a $10,000 pay

       raise. For the same period, Professor Mullenix was given a $6,500 pay raise,

       the 11th lowest raise of all faculty members who received pay raises.

78.    From Spring 2017 until Spring 2019, the average rating for both Professors

       Bone and Mullenix is 4.75.

79.    Regarding the third standard of service, Professor Bone and Professor

       Mullenix are comparable. Professor Bone attends many internal law school

       workshops and meetings.         Professor Mullenix attends almost all alumni

       events. Alumni relations does more for a school’s reputation and standing

       outside the law school than internal faculty meetings. Professor Mullenix also

       attends the Texas Law Review Banquet and participates in the Texas Law

       Fellows Auction. Professor Mullenix writes clerkship recommendations for UT

       Law students, reviews papers from colleagues at other schools, and engages in


_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 14
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 15 of 28



       tenure and promotion reviews for outside candidates. She also participates in

       faculty recruitment efforts which includes reviews of faculty candidates’

       scholarship for the Appointments Committee.

80.    Under UT Law’s own stated standards, Professor Mullenix and Professor Bone

       are equal form 2017 until 2019, yet Professor Bone received $134,449 more

       than Professor Mullenix. The reason Professor Mullenix is paid less for equal

       work is because of her sex and prior reports of equal pay violations.

F. Professor Mullenix should not make less than Professor McGarity.

81.    Professor McGarity has been teaching for three less years than Professor

       Mullenix.

82.    Professor McGarity teaches torts, environmental law, and administrative law.

       His job requires equal skill, effort, and responsibility under similar work

       conditions to Professor Mullenix.

83.    Regarding scholarship, during the 2017-2018 academic year, Professor

       McGarity only had three publications. Professor Mullenix had 14.

84.    Further, as stated above, from 2013 until 2017, Professor Mullenix was listed

       as one of the top-ten most cited scholars on civil procedure according to

       Professor Brian Leiter’s compilation of citation rankings. During that same

       period, Professor McGarity was listed as number 14 in administrative law.

       Both have also been listed in the HeinOnline list of 250 most-cited academics,

       in all fields.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 15
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 16 of 28



85.    Regarding teaching, during the 2017-18 and 2018-19 academic years, Professor

       McGarity and Professor Mullenix both taught approximately the same number

       of students and both received top five overall average student ratings.

       However, Professor McGarity was higher with an average of 4.87 to Professor

       Mullenix’s 4.75.

86.    Regarding service, as outlined above, Professor Mullenix does a lot of work

       promoting the law school at alumni events and writing clerkship

       recommendation letters for students. Professor McGarity engages in similar

       service to the law school, including recommendation letters for students, and

       other internal and external activities.

87.    Despite these similarities, for the past three years, Professor McGarity has

       received annual raises of $10,000, while Professor Mullenix has not.

88.    So, again, under UT Law’s own standards, Professors Mullenix and McGarity

       are equal. However, since 2017, Professor McGarity has received $129,822

       more than Professor Mullenix, which includes the $50,000 Massey Teaching

       Award.

89.    Even if that award is not included, Professor McGarity has received $79,822

       more than Professor Mullenix despite doing equal work.

90.    The reason Professor Mullenix is paid less is because of her sex and prior

       reports of equal pay violations.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 16
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 17 of 28



G. Professor Mullenix should not be paid less than Professor Jay
   Westbrook.

91.    Professor Westbrook has been teaching for six fewer years than Professor

       Mullenix.

92.    Professor Westbrook teaches basic commercial law, secured credit, bankruptcy,

       international business litigation, international business transactions and

       related seminars. His job requires equal skill, effort, and responsibility under

       similar work conditions to Professor Mullenix.

93.    Regarding scholarship, during the 2017-2018 academic year, Professor

       Westbrook only had two publications. Professor Mullenix had 14.

94.    Again, as stated above, from 2013 until 2017, Professor Mullenix was listed as

       one of the top-ten most cited scholars on civil procedure according to Professor

       Brian Leiter’s compilation of citation rankings. During that same period,

       Professor Westbrook was also listed in the top-ten for bankruptcy and

       commercial paper. Both have also been listed in the HeinOnline list of 250

       most-cited academics, in all fields.

95.    During the 2017-2018 academic year, Professor Westbrook’s average student

       rating was 4.8. During that same period, Professor Mullenix’s student rating

       was 4.85.

96.    For the 2018-2019 academic year, Professor Westbrook was given a $10,000

       pay raise. For the same period, Professor Mullenix was given a $1,500 pay

       raise, the lowest raise of all faculty members who received pay raises.



_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 17
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 18 of 28



97.    For the 2018-2019 academic year, Professor Westbrook’s average student

       rating was 4.45. Professor Mullenix had a rating of 4.76.

98.    For the 2019-2020 academic year, Professor Westbrook was given a $10,000

       pay raise. For the same period, Professor Mullenix was given a $6,500 pay

       raise, the 11th lowest raise of all faculty members who received pay raises.

99.    Regarding the standard of service, both Professors Westbrook and Mullenix

       engaged in similar activities that benefited the law school.

100.   So, again, as with the other two professors detailed above, under UT Law’s own

       alleged standards, Professors Westbrook and Mullenix are at least equal. In

       fact, Professor Mullenix appears to be slightly better based on the performance.

       standards of scholarship and teaching. But from 2017 until 2019, Professor

       Westbrook has received $78,466 more than Professor Mullenix.

101.   Again, the reason Professor Mullenix is paid less is because of her sex and prior

       reports of equal pay violations.

H. Since December 2016, UT Law has been retaliating against Professor
   Mullenix for her prior reports of unequal pay.

102.   The above described acts of unequal pay also constitute retaliation against

       Professor Mullenix for her prior equal pay act complaints.

103.   In addition, Dean Farnsworth has made it known to Professor Robert Peroni

       that he does not care for Professor Mullenix because of her past equal pay act

       complaints.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 18
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 19 of 28



104.   For example, in 2012, Dean Farnsworth told Professor Peroni, who was then

       on the Budget Committee that “if she thinks she’s going to sue us again, bring

       ’em on.”

105.   On October 12, 2018, Dean Farnsworth told Professor Mullenix that he could

       bring her salary into parity with Professor Bone, but only if she agreed to retire

       in two years.

106.   Dean Farnsworth’s statement is direct evidence of retaliation because

       Professor Mullenix is a tenured faculty member who cannot be forced to resign

       or retire. Moreover, Professor Mullenix was not planning to retire in two years,

       since the average retirement age for tenured faculty at UT Law is

       approximately 80 years old.

107.   Further, such a response to a complaint of discrimination is likely to chill

       complaints of discrimination from other faculty members. If the Dean will

       address a tenured faculty member’s complaint only if they retire early, faculty

       members are not likely to bring forward other complaints for fear of being

       pressured to resign.

108.   Professor Mullenix has also been retaliated against in other ways:

          •   She gets assigned to “do-nothing committees,” which have no real impact

              on law school governance.

          •   Despite repeated requests to be appointed Associate Dean for Research

              or to be put on the prestigious Budget Committee, she has not been

              appointed to either.


_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 19
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 20 of 28



          •     New faculty are told not to interact with her because she is “poison” due

                to her prior complaints.

          •     She has never been awarded university or law school teaching awards,

                which carry additional compensation.

          •     She is held out by the administration an example of what happens when

                a faculty member complains.

          •     She has been described as someone who causes problems for the

                university and has been described by the Dean because of her reports of

                equal pay violations as a difficult woman.

I. UT Law’s stated reason for not paying Professor Mullenix as much as
   Professor Bone and for giving her the lowest raise in 2018 is false.

109.   On September 20, 2018, Dean Farnsworth told Professor Mullenix that the

       reason she received the lowest salary raise was because he deferred to the

       recommendation of the Budget Committee, who recommended that particular

       raise.

110.   Dean Farnsworth repeated this allegation in the University of Texas’ filings

       with the Equal Employment Opportunity Commission.

111.   However, all nine Budget Committee members told Professor Mullenix that

       they did not recommend she get the lowest raise. Specifically, Professors Lynn

       Baker, William Forbath, Bob Bone, Oren Bracha, Steve Goode, Angie Littwin,

       Tom McGarity, Susie Morse, and Bobby Chesney all told Professor Mullenix

       that they did not recommend that she receive the lowest raise.



_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 20
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 21 of 28



J. UT Law has retaliated against Professor Mullenix in order to discourage
   others from coming forward and conceal the fact that for the past three
   years, tenured female professors at UT Law have been paid on average
   $20-$24,000 less than tenured male professors.

112.   UT Law has retaliated against Professor Mullenix because the unequal pay

       problem may go beyond her.

113.   In fact, according to one faculty member, in her 27 years at the law school

       things have never been so bad for women as they are right now at the school.

114.   Based on the publicly available salary arrays for the past three years and

       including distinguished teacher awards for the seven professors who have

       received them, there is a large pay gap between tenured male and female

       professors:

                                      2017-18     2018-19              2019-20
                All faculty avg:    $275,623.23 $282,417.05           $290,223.03
             Female faculty avg:    $263,484.00 $270,807.53           $279,800.50
               Male faculty avg:    $287,762.46 $294,026.56           $300,645.57
               Gender pay gap:       $24,278.46 $23,219.03             $20,845.07


115.   Here are the numbers that were used to generate the averages stated above:

                       2017-18    Last              2018-19                       2019-20
  Last Name      Sex                          Sex              Last Name    Sex
                        Comp.     Name               Comp.                         Comp.
  Powers         M     $365,892   Powers      M     $375,692   Bone         M     $387,401
  Bone           M     $355,276   Bone        M     $365,276   Sager        M     $383,017
  Sager          M     $352,017   McGarity    M     $359,192   McGarity     M     $369,192
  McGarity       M     $349,192   Westbrook   M     $358,743   Westbrook    M     $368,743
  Westbrook      M     $348,743   Rabban      M     $355,957   Rabban       M     $365,957
  Rabban         M     $345,957   Sager       M     $355,017   Dickerson    F     $358,519
  Goode          M     $334,720   Dickerson   F     $346,526   Levinson     M     $349,305
  Dickerson      F     $334,526   Levinson    M     $339,305   Hu           M     $347,208
  Levinson       M     $334,305   Goode       M     $337,720   Baker        F     $346,512

_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 21
            Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 22 of 28




  Peroni         M    $330,959   Baker         F   $334,824   Goode         M    $344,220
  Mullenix       F    $329,418   Peroni        M   $333,959   Powe          M    $341,319
  Powe           M    $328,319   Powe          M   $331,319   Peroni        M    $340,459
  Baker          F    $322,824   Mullenix      F   $330,918   Sage          M    $340,000
  Ascher         M    $320,887   Wagner        F   $326,297   Wagner        F    $338,297
  Wickelgren     M    $318,500   Ascher        M   $324,387   Forbath       M    $338,104
  Robertson      M    $318,410   Steiker       M   $323,724   Mullenix      F    $337,418
  Wagner         F    $314,297   Wickelgren    M   $322,500   Steiker       M    $333,724
  Steiker        M    $313,724   Silver        M   $321,265   Silver        M    $331,265
  Silver         M    $311,265   Robertson     M   $320,410   Ascher        M    $330,887
  Smith          M    $307,671   Smith         M   $311,171   Wickelgren    M    $329,000
  Johanson       M    $299,044   Forbath       M   $303,104   Cohen         F    $319,972
  Weinberg       F    $298,099   Johanson      M   $301,044   Smith         M    $314,171
  Cohen          F    $294,972   Weinberg      F   $300,099   Jinks         M    $308,144
  Markovits      M    $294,801   Markovits     M   $296,801   Johanson      M    $304,044
  Forbath        M    $293,104   Cohen         F   $294,972   Weinberg      F    $303,099
  Hu             M    $288,454   Hu            M   $292,454   Markovits     M    $299,801
  Rau            M    $283,425   Rau           M   $287,425   Dzienkowski   M    $293,941
  Dzienkowski    M    $282,941   Dzienkowski   M   $286,941   Golden        M    $291,832
  Klein          F    $275,672   Klein         F   $279,672   Chesney       M    $287,700
  Sage           M    $269,977   Golden        M   $276,832   Klein         F    $286,672
  Engle          F    $268,000   Engle         F   $275,500   Engle         F    $282,500
  Sturley        M    $265,947   Sage          M   $273,977   Sturley       M    $277,447
  Graglia        M    $261,992   Chesney       M   $273,826   Wasserman     F    $277,000
  Golden         M    $261,832   Sturley       M   $270,447   Albert        M    $274,000
  Chesney        M    $261,826   Bintliff      F   $263,000   Laurin        F    $272,110
  Bintliff       F    $258,500   Woolley       M   $262,807   Bintliff      F    $270,500
  Woolley        M    $258,307   Albert        M   $262,000   Franklin      F    $270,000
  Albert         M    $250,000   Graglia       M   $261,992   Woolley       M    $267,807
  Jinks          M    $248,644   Laurin        F   $260,110   Bracha        M    $267,000
  Laurin         F    $248,110   Franklin      F   $257,000   Fishkin       M    $263,600
  Franklin       F    $244,000   Bracha        M   $252,964   Vladeck       M    $259,000
  Adelman        M    $242,000   Jinks         M   $252,644   Littwin       F    $257,833
  Spindler       M    $239,750   Fishkin       M   $250,600   Sepper        F    $257,000
  Dammann        M    $239,200   Adelman       M   $247,000   Morse         F    $255,000
  Bracha         M    $237,964   Wasserman     F   $247,000   Adelman       M    $254,500
  Fishkin        M    $237,600   Vladeck       M   $247,000   Dammann       M    $251,700
  Wasserman      F    $235,000   Littwin       F   $245,833   Spindler      M    $250,751
  Vladeck        M    $235,000   Spindler      M   $245,750   Deigh         M    $237,104
_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 22
           Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 23 of 28




  Littwin       F     $233,833   Dammann       M   $244,200   Blais         F    $235,115
  Morse         F     $231,000   Morse         F   $243,000   Williams      M    $226,833
  Johnson       M     $228,872   Blais         F   $233,115   Encarnacion   M    $215,000
  Blais         F     $227,615   Johnson       M   $228,872   Ganor         F    $200,666
  Williams      M     $210,333   Williams      M   $216,833   Churgin       M    $195,886
  Churgin       M     $195,886   Ganor         F   $197,666   Perry         M    $183,824
  Ganor         F     $195,166   Churgin       M   $195,886   Hansen        F    $168,196
  Hansen        F     $168,196   Hansen        F   $168,196   Rau           M      n/a
  Perry         M     $95,412    Perry         M   $95,412    Johnson       M      n/a
  Deigh         M     $65,150    Deigh         M   $67,150    Graglia       M      n/a
  Sepper        F       n/a      Sepper        F     n/a      Powers        M      n/a
  Encarnacion   M       n/a      Encarnacion   M     n/a      Robertson     M      n/a


116.    The pervasive and substantial pay disparity present between female and male

        faculty shows a systematic discriminatory environment at UT Law.

117.    The above chart also shows how UT Law has retaliated against Professor

        Mullenix by moving her farther and farther down the salary array, even

        though she had equal or better performance than those with higher salaries.

K. UT Law is aware of this gender pay gap, but utilizes several different
   salary arrays and bookkeeping tricks to hide it and justify continued pay
   disparities.

118.    To Plaintiff’s knowledge, UT Law uses at least three different salary arrays.

119.    There is a salary array that sets forth each faculty member’s base salary; a

        salary array that sets forth amortized salaries; and a salary array that includes

        other monetary special deals, teaching award compensation, or other

        additional money.

120.    UT Law uses these different arrays to artificially inflate or deflate professors’

        salaries. For example, as detailed above, one salary array misleadingly makes


_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 23
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 24 of 28



       Professor Mullenix’s salary appear to be $25,000 higher because of her 2011

       settlement.

121.    These different salary arrays allow UT Law to obscure certain deals, bonuses

        and perks that some professors receive.

122.    These different salary arrays allow UT Law to hide what is really going on

        and to continue knowingly discriminating against female tenured professors.

I. All conditions precedent to suit have been met.

123.   On March 7, 2019, Professor Mullenix filed a charge of Discrimination with the

       EEOC alleging sex discrimination, Equal Pay Act violations, and retaliation.

124.   On November 14, after 180 days passed, Professor Mullenix requested a Notice

       of Right to Sue, which was issued on November 20, 2019.

125.   On November 26, 2019, Professor Mullenix requested a Right to Sue from the

       Texas Workforce Commission.

126.   All conditions precedent to filing suit have been met.

                                  IV
           FIRST CAUSE OF ACTION: EQUAL PAY ACT VIOLATIONS

127.   Plaintiff incorporates paragraphs 1-126 as if restated herein.

128.   Defendant is subject to the Equal Pay Act.

129.   Professor Mullenix performed work in a position requiring skill, effort, and

       responsibility similar to that of her male counterparts, and in similar working

       conditions.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 24
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 25 of 28



130.   As shown above, Professor Mullenix was paid less than her male counterparts

       that were working under substantially equal jobs requiring similar skills,

       effort, and responsibility as her position.

131.   As shown above, Professor Mullenix was also retaliated against for asserting

       violations of the Equal Pay Act.

132.   Because of the actions of Defendant, Professor Mullenix has suffered damages.

133.   As shown above, Defendant has willfully violated the Equal Pay Act.

                                 V
        SECOND CAUSE OF ACTION: TITLE VII SEX DISCRIMINATION

134.   Plaintiff incorporates paragraphs 1-133 as if restated herein.

135.   Professor Mullenix is one of UT Law’s most distinguished professors.

136.   Professor Mullenix also is one of UT Law’s most published and cited professors.

       She consistently receives higher than average student reviews.

137.   Despite her hard work and dedication to UT Law, Professor Mullenix is

       compensated at a rate less than her male counterparts.

138.   Professor Mullenix does not get equal pay for equal work.

139.   Defendant is paying Professor Mullenix less because of her sex.

140.   Defendant has violated Title VII.

                                   VI
               THIRD CAUSE OF ACTION: TITLE VII RETALIATION

141.   Plaintiff incorporates paragraphs 1-140 as if restated herein.

142.   Defendant has retaliated against Professor Mullenix by punishing her for

       speaking up against its discriminatory compensation practices.


_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 25
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 26 of 28



143.   Defendant has marginalized Professor Mullenix’s role at the law school by

       assigning her to “do-nothing” committees, and refusing to consider her for

       various university and law school teaching awards. She has been ostracized

       and has been reduced to a pariah within the UT law faculty.

144.   She has received low raises in retaliation for challenging the inequitable

       compensation system at the law school.

145.   Moreover, shortly after she filed her charge of discrimination with the EEOC,

       Defendant increased the salary disparity between Professor Mullenix and the

       male senior cohort in order to retaliate against her.

146.   These actions violate Title VII’s anti-retaliation provision.

                             VII
 FOURTH CAUSE OF ACTION: TEXAS LABOR CODE SEX DISCRIMINATION

147.   Plaintiff incorporates paragraphs 1-146 as if restated herein.

148.   As described above and in the incorporated paragraphs, Defendant

       discriminates against Professor Mullenix by paying her less than male

       counterparts because of her sex.

149.   Defendant has violated the Texas Labor Code.

                                 VIII
        FIFTH CAUSE OF ACTION: TEXAS LABOR CODE RETALIATION

150.   Plaintiff incorporates paragraphs 1-149 as if restated herein.

151.   As described above and in the incorporated paragraphs, Defendant has

       retaliated against Professor Mullenix by, among other things, assigning her to




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 26
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 27 of 28



       “do-nothing committees,” ostracizing her, and locking her out of teaching

       awards.

152.   These actions violate the Texas Labor Code.

                                          IX
                                     JURY DEMAND

153.   Plaintiff demands trial by jury on all issues and defenses in this case.

                                           X
                                        DAMAGES

154.   Plaintiff seeks all damages allowed under the law, including monetary relief

       like back pay, benefits, lost wages, and:

              (a)    Plaintiff seeks an injunction prohibiting Defendants from

                     engaging in unlawful practices.

              (b)    Plaintiff seeks additional equitable relief as may be appropriate,

                     such as a raise to parity with male comparators, promotion, front

                     pay, and court costs.

              (c)    Plaintiff seeks compensatory damages for future pecuniary

                     losses, emotional pain, suffering, inconvenience, mental anguish,

                     loss of enjoyment of life, and other nonpecuniary losses.

              (d)    Plaintiff seeks reasonable attorney’s fees and costs, including

                     reasonable expert fees.

              (e)    Plaintiff seeks pre- and post-judgment interest at the maximum

                     rate allowed by law.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 27
         Case 1:19-cv-01203-RP Document 1 Filed 12/12/19 Page 28 of 28



       WHEREFORE, premises considered, Plaintiff respectfully prays that

Defendant be cited to appear and, that upon a trial on the merits, that all relief

requested be awarded to Plaintiff, and for such other and further relief to which

Plaintiff is justly entitled.

                                          Respectfully submitted,
                                          WILEY WALSH, P.C.

                                           By:    /s/ Colin Walsh
                                           Colin Walsh
                                           Texas Bar No. 24079538
                                           Board Certified Specialist, Texas Board of
                                           Legal Specialization, Labor and Employment
                                           Law
                                           Jairo Castellanos
                                           Texas Bar No. 24089624

                                           WILEY WALSH, P.C.
                                           1011 San Jacinto Blvd., ste 401
                                           Austin, TX 78701
                                           Telephone: (512) 27-5527
                                           Facsimile: (512) 201-1263
                                           colin@wileywalsh.com
                                           ATTORNEYS FOR PLAINTIFF




_____________________________________________________________________________________________
PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND                                        Page— 28
